\DOO\]O\U\-BL)J[\))-a

[\)[\)l\)[\)l\)l\.)l\)[\)[\)»-dr-¢»-¢>-\)-)-»-\>-‘)-‘)-¢
OO\lO\LlI-D~DJN*-‘O\OOO\IO\U\-I>WN*-‘O

 

 

se 8:18-cV-01792-.]VS-ADS Document 25-1 Filed 04/03/19 Page 1 of 2 Page |D #:110

DECLARATION OF MALLORY L. LYNN

I, Mallory L. Lynn, do hereby declare and state as follows:

1. 1 am a Section Chief at the Los Angeles Asylum Offlce, employed by the
U.S. Department of Homeland Security, U.S. Citizenship and Immigration Services
(“USCIS”). I have been a Section Chief at the Los Angeles Asylum Office since April
2017. Prior to becoming Section Chief, I was a Supervisory Asylum Officer at the Los
Angeles Asylum Office from August 2013 until April 2017. Prior to becoming a
Supervisory Asylum Offlcer, 1 was an Asylum Offlcer at the Los Angeles Asylum Offlce
from May 2012 until August 2013. I make the following factual statements based on
my personal knowledge If called as a witness, I could and would competently testify
thereto.

2. Among my duties as Section Chief, I oversee the Supervisors and Asylum
Officers who adjudicate applications under Section 203 of the Nicaraguan Adjustment
and Central American Relief Act (“NACARA”), Pub. L. No. 105-100 § 203, 111 Stat.
2160, 2193 (1997) amended by the Technical Corrections to the Nicaraguan Adjustment
and Central American Relief Act, Pub. L. No. 105-139, 111 Stat. 2644 (1997). Included
in my duties is determining When USCIS has jurisdiction to adjudicate an application for
benefits under Section 203 of the NACARA.

3. I have reviewed the A-flles of the Plaintiffs, Adrian Alexandrov and 'l`zveta
Alexandrov. Adrian Alexandrov filed an application for asylum (Form I-589) on or
about November 30, 1990 with the Immigration and Naturalization Service (INS). The
Asylum Office denied the asylum application on September 21, 1992. A true and correct
copy of the asylum denial is attached to this declaration as Exhibit 1. The Department of
Homeland Security issued Notices to Appear to plaintiffs on April 19, 2002, initiating
removal proceedings before the Executive Offlce for Immigration Review (EOIR).

4. I have reviewed the plaintiffs’ files and USCIS records and determined that
there is no NACARA application pending with USCIS. If such an application were filed

with USCIS, USCIS lacks jurisdiction to adjudicate an application for relief under
1

 

C>\DOO\JO\LA.|>~L.»J[\)»_

 

ase 8:18-cV-01792-.]VS-ADS Document 25-1 Filed 04/03/19 Page 2 of 2 Page |D #:111

NACARA because the governing regulations require that the principal applicant have an
asylum application pending With USCIS at the time they file their NACARA application
8 C.F.R. § 240.62(a)(3). Adrian Alexandrov’s affirmative asylum application was
denied in 1992. Pursuant to this regulation, USCIS lacks jurisdiction over any
NACARA application filed by the plaintiffs after that date.

5. Since USCIS lacks jurisdiction to adjudicate NACARA applications, on
April 1, 2019, USCIS filed new Notices to Appear on the Immigration Court in Phoenix,
Arizona, thereby initiating removal proceedings for the plaintiffs True and correct
copies of the Notices to Appear, as served, are attached to this declaration as Exhibits 2
and 3. The Notices to Appear were served on the plaintiffs on March 29, 2019.
Pursuant to the regulation 8 C.F.R. § 240.62(b), jurisdiction over a NACARA
application vests with the Immigration Court in EOIR upon the service and filing of a
Notice to Appear.

I declare under penalty of perjury that the foregoing is true and correct.

Executed this 3rd day of April, 2019, at Anaheim, California.

t}/lOthloWLglia)/c/V\

l\/lallory L. Lyn
Section Chief")

USCIS

 

 

